Peters, C. J., with whom Healey, J.,
joins, dissenting. With regret, I find myself in disagreement with the court’s disposition of the issues raised by the defendant’s conditional plea of nolo contendere. Because I believe that the trial court’s canvass of the defendant’s plea does not pass constitutional muster, I respectfully dissent.
The focus of my dissent from the majority opinion is a narrow one. We are all in agreement that, in this direct appeal from his conviction in accordance with his plea of nolo contendere, the defendant may challenge the constitutional implications of his plea canvass, even though he failed to raise such a claim of error in the trial court. State v. Amarillo, 198 Conn. 285, 313 n.16, 503 A.2d 146 (1986); State v. Childree, 189 Conn. 114, 119, 454 A.2d 1274 (1983); State v. Godek, 182 Conn. 353, 356, 438 A.2d 114 (1980), cert. denied, *435450 U.S. 1031, 101 S. Ct. 1741, 68 L. Ed. 2d 226 (1981); State v. Evans, 165 Conn. 61, 70, 327 A.2d 576 (1973). We are equally in agreement that the constitutional determinants of a valid plea of nolo contendere require a showing, on the record, of a knowing and intelligent waiver of the privilege against compulsory self-incrimination, the right to a trial by jury, and the right to confront one’s accusers. Boykin v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969); State v. Lopez, 197 Conn. 337, 341-42, 497 A.2d 390 (1985); State v. Childree, supra, 119-20; Blue v. Robinson, 173 Conn. 360, 373, 377 A.2d 1108 (1977). Finally, we are all in agreement that the record adequately demonstrates a waiver of the privilege against self-incrimination and of the right of confrontation. What divides us, therefore, is solely the question of whether the record affirmatively discloses that the defendant waived his right to a trial by jury. In my view, there is no such showing, and the defendant’s plea of nolo contendere accordingly should be set aside.
There is no dispute about what the record reveals with respect to this question. On the day of the canvass concerning the defendant’s conditional plea of nolo contendere, the trial court asked the defendant, “You are not admitting any participation in the crime?” to which the defendant replied, “No, sir.” Thereafter the court asked, “However you do realize that at this time you are giving up your right to a trial at this present time?” The defendant answered, “Yes, sir.” The court then inquired into the defendant’s waiver of his other constitutional rights and assured itself that the defendant’s plea was not the result of threats or promises. This inquiry was followed by a recitation of the facts of the offense and by advice to the defendant of the maximum penalty that he might receive. There was no further effort to explore the constitutional validity of the defendant’s plea except that the court, at the end *436of the canvass, asked both counsel to indicate whether they knew of any reason why the plea should not be accepted, and they responded in the negative. This record concededly contains not one word referring to the waiver of a jury trial, nor is there any statement, on the record, that the defendant had consulted with his counsel about the constitutional implications of a plea of nolo contendere.
The record as a whole contains the following additional information. The defendant, at the time of his initial plea of not guilty, had elected a jury trial. No jury was, however, empaneled to hear his case because the defendant entered his conditional plea of nolo contendere on a substitute information immediately upon the conclusion of a pretrial evidentiary hearing on his unsuccessful motion to suppress evidence found in his car.
Contrary to the view of the majority, I do not believe that this record demonstrates a knowing waiver of the defendant’s constitutional right to a trial by jury. We do not know what the defendant was advised, and by whom, at the time of his original arraignment. More important, whatever he was then advised would not suffice to meet the constitutional requirement that the record must demonstrate a knowing waiver of constitutional rights at the time of a plea of guilty or nolo contendere.
There can be no question that Boykin v. Alabama, supra, and our case law require an affirmative showing that a plea of guilty or of nolo contendere represents an intelligent and voluntary waiver of a defendant’s constitutional rights. Because such a plea is the functional equivalent of a conviction, because what is at stake for a defendant is often a long term of imprisonment, our courts have been enjoined to act with the utmost solicitude for the rights of the defendant in *437conducting a canvass to assure the defendant’s full understanding of what his plea connotes and of its consequences. Boykin v. Alabama, supra, 243-44; State v. Childree, supra, 120. In imposing the obligation to undertake such a canvass in open court, and to make an affirmative record, this case law indisputably demands a waiver of constitutional rights that is contemporaneous with the court’s acceptance of a plea. The waiver must occur in the plea proceeding itself. I do not understand the majority opinion to be in disagreement with this principle.
In its application of Boykin principles to this case, the majority opinion concludes that informing a defendant of a right to a trial is the constitutional equivalent of advice concerning his right to a jury trial. In order to reach this conclusion, the opinion relies on two factors: (1) the defendant’s recollection that, ten months earlier, a different judge had advised him of his right to a jury trial on different charges and that he had then exercised that right; and (2) defense counsel’s withdrawal of the defendant’s earlier election of a jury trial upon the defendant’s agreement to plead nolo contendere to the lesser charge of which he now stands convicted. Neither singly nor jointly do these factors serve to demonstrate the defendant’s knowing and intelligent waiver of his right to a jury trial.
I know of no Connecticut case, and the majority cites none, in which pre-plea proceedings have been relied upon to supply an affirmative record of constitutional waiver at the time of a plea canvass for a plea of guilty or of nolo contendere. Those of us who are attorneys may reasonably be held to understand and to recall earlier pleadings and their subsequent consequences. We should not, however, engage in speculation about what a lay defendant may or may not presume about his constitutional rights. For all we know, this defendant may well have been in doubt about the availability *438of a jury trial for lesser charges, if indeed he remembered his earlier election at all. It is precisely to avoid such speculation about a defendant’s knowing and intelligent decision to forego his constitutional rights that we require waiver to be affirmatively manifested on the record.
The action of defense counsel in withdrawing the claim for a jury trial is similarly insufficient to establish the defendant’s own understanding of his constitutional rights at the time of his plea. It is quite possible that the withdrawal only confirmed the defendant’s misimpression that a jury trial was no longer warranted for the substitute charge to which he was now pleading. In the absence of any showing on the record that defense counsel explained the constitutional significance of this withdrawal to the defendant, counsel’s conduct does not demonstrate waiver by the defendant.
The process of plea bargaining has often been criticized as undermining essential attributes of the criminal justice system. In rejecting an attack on plea bargaining as an allegedly improper infringement of a defendant’s constitutional rights, we have concluded that a plea bargain that results from an intelligent and voluntary plea of guilty is “both desirable and constitutional.” State v. Lopez, supra, 350; see also Corbitt v. New Jersey, 439 U.S. 212, 219, 99 S. Ct. 492, 58 L. Ed. 2d 466 (1978); Bordenkircher v. Hayes, 434 U.S. 357, 361-62, 98 S. Ct. 663, 54 L. Ed. 2d 604 (1978); Santobello v. New York, 404 U.S. 257, 260-61, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971); Staton v. Warden, 175 Conn. 328, 331-33, 398 A.2d 1176 (1978); Wright, “Plea Bargaining—A Necessary Tool,” 16 Conn. L. Rev. 1015 (1984). In State v. Lopez, supra, 350-51, we expressly held that plea bargaining is constitutional, despite the constitutional guarantee of the right to demand a trial by jury. We premised our decision, however, on a record which affirmatively demonstrated a *439knowing and voluntary waiver of the right to a jury trial at the time of the plea canvass. We determined that “[pjrior to accepting the defendant’s plea, the court specifically informed him that in pleading guilty he was waiving his right to a jury trial .... The defendant indicated that he realized he was waiving his right to be tried by offering to plead guilty, and nevertheless proceeded to enter a guilty plea.” Id., 351. The record in this case is a far cry from that which we found essential in Lopez.
We should not provide further ammunition to the critics of plea bargaining by countenancing a plea canvass that relies on speculation and supposition to establish the needed record of punctilious compliance with constitutional requirements. “[T]he constitutional rights of a criminal defendant in taking either a guilty or a nolo plea must be scrupulously protected.” State v. Godek, supra, 360. In Godek, we adopted a standard of substantial compliance for the adjudication of alleged deviations from statutory or Practice Book rules for the taking of a plea, but in announcing that standard we expressly excluded from its ambit possible infringements of a defendant’s constitutionally protected rights. Id. With respect to constitutional rights, we have always, until today, followed the rule that a trial judge should not accept a plea of guilty or of nolo contendere unless the defendant is specifically informed of each and every element of his Boykin v. Alabama rights. State v. James, 197 Conn. 358, 362, 497 A.2d 402 (1985); State v. Lopez, supra, 342; State v. Bugbee, 161 Conn. 531, 536, 290 A.2d 332 (1971); see also United States v. Journet, 544 F.2d 633, 636 (2d Cir. 1976); In re Tahl, 1 Cal. 3d 122, 132, 460 P.2d 449, 81 Cal. Rptr. 577 (1969), cert. denied, 398 U.S. 911, 90 S. Ct. 1708, 26 L. Ed. 2d 72 (1970); Purvis v. Cornell, 227 Ga. 764, 766-68, 182 S.E.2d 892 (1971); State v. Abodeely, 179 N.W.2d 347, 352 (Iowa 1970), cert. *440denied and appeal dismissed, 402 U.S. 936, 91 S. Ct. 1617, 29 L. Ed. 2d 104 (1971); People v. Jaworski, 387 Mich. 21, 30, 194 N.W.2d 868 (1972); Commonwealth ex rel. West v. Rundle, 428 Pa. 102, 105-106, 237 A.2d 196 (1968); State v. Mackey, 553 S.W.2d 337, 340-42 (Tenn. 1977); III American Bar Association, Standards for Criminal Justice (1980) Standard 14-1.4; Spinella, Connecticut Criminal Procedure (1985) pp. 459-66, esp. pp. 462-63.1 cannot agree with the majority opinion's decision to depart from this salutary rule.
Accordingly, I dissent.